COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION FOR REHEARING

Appellate case name:       John Davis d/b/a J.D. House of Style v. National Lloyds Insurance
                           Company

Appellate case number:     01-14-00278-CV

Trial court case number: 2010-58199

Trial court:               281st District Court of Harris County

Date motion filed:         November 25, 2015

Party filing motion:       appellant

        It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature:              /s/ Evelyn V. Keyes
                           Acting individually      Acting for the Court

Panel consists of: Justice Keyes, Bland, and Massengale


Date:                March 15,2016